Citation Nr: 1525093	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-31 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Northwest Health Network in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement for the cost of private medical treatment provided on April 11, 2013, at PeaceHealth Medical Group in Springfield, Oregon.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the Network Payment Center of the Department of Veterans Affairs (VA) Northwest Health Network in Portland Oregon, which denied entitlement to reimbursement for the cost of private medical treatment rendered at PeaceHealth Medical Group on April 11, 2013.

In his substantive appeal the Veteran also raised claims for reimbursement of medical expenses incurred on May 21 and June 25, 2013.  These issues are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The original request for reimbursement of medical expenses is absent from the claims file.  

The Veteran has contended that the private medical treatment at issue was rendered for an emergency medical condition.  The treatment records associated with the claim file, however, indicate that he was seen on April 11, 2013, as a followup for treatment rendered on March 28, 2013.  The treatment records from March 28, 2013 are relevant to his claim but have not been associated with the claims file.  See 38 C.F.R. § 3.159 (2014).

The Veteran has contended that he contacted the VA clinic in Eugene, Oregon, regarding his emergency medical condition and that he was told that he could not be seen there and that he should go to urgent care.  VA treatment records pertaining to the date in question have not been associated with the claims file.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that a complete copy of the original request for reimbursement of private medical expenses is associated with the claims file.

2.  Obtain a copy of the Veteran's VA treatment records dated between March and April 2013, to specifically include any reports of contact made to the Eugene Community Based Outpatient Clinic.

3.  After obtaining authorization from the Veteran, request treatment records from PeaceHealth Medical Group dated in March 2013.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

